NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                STEVEN M. SUCHER,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS
                 Respondent-Appellee.
               ______________________

                      2013-7001
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1451, Judge Mary J. Schoelen.
                ______________________

                Decided: June 10, 2013
                ______________________

   STEVEN S. SUCHER, of Boynton Beach, Florida, pro se.
     DANIEL G. KIM, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and TODD M. HUGHES, Deputy Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel and CHRISTINA L. GREGG, Attorney, Office of
2                           STEVEN SUCHER   v. SHINSEKI



General Counsel, United States Department of Veterans
Affairs, of Washington, DC.
                  ______________________

        Before DYK, PROST, and REYNA, Circuit Judges.
PER CURIAM.
    Steven M. Sucher appeals from a decision of the Unit-
ed States Court of Appeals for Veterans Claims (“Veter-
ans Court”) affirming the Board of Veterans’ Appeals
(“Board”). See Sucher v. Shinseki, No. 11-1451 (Vet. App.
July 9, 2012). The Board denied an earlier effective date
for Sucher’s disability compensation for anxiety and mood
disorders. We affirm.
                       BACKGROUND
    Sucher served on active duty in the U.S. Army from
June 1966 to November 1970. In November 1970, he filed
a disability claim for various ailments, including a “nerv-
ous condition.” Sucher, No. 11-1451, slip op. at 2 (Vet.
App. July 9, 2012). The Department of Veterans Affairs
regional office (“RO”) denied Sucher’s claim in January
1971 because he did not report for a scheduled medical
examination. In February 1987, Sucher filed another
disability claim, seeking benefits for, inter alia, a “nervous
problem,” a head injury, and posttraumatic stress disor-
der (“PTSD”). Id. The VA examined Sucher in April 1987
and diagnosed him with schizophrenia (apparently viewed
as the claimed nervous problem), but found no PTSD.
The VA apparently did not take further action on Sucher’s
claim for over a decade. On November 29, 1999, the RO
ultimately granted service connection for the head injury,
but denied service connection for schizophrenia. The
decision did not address PTSD. Sucher filed a notice of
disagreement (“NOD”), asserting that he developed an
“anxiety disorder” in service, but the RO issued a state-
ment of the case that continued to deny his claims. Id.
 STEVEN SUCHER   v. SHINSEKI                           3



Sucher filed an untimely appeal. In July 2001, the RO
reopened Sucher’s claims in light of the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.
2096. In a March 14, 2002, decision, however, the RO
denied service connection for both schizophrenia and
PTSD, finding no evidence that his schizophrenia was
related to his military service and noting that he had not
been diagnosed with PTSD. Sucher apparently did not file
a NOD.
    On January 24, 2007, Sucher filed a claim seeking
compensation for depression and headaches related to his
service-connected head injury. He was examined in May
2007 and diagnosed with anxiety and mood disorders. In
June 2007, the RO granted disability compensation for
Sucher’s anxiety and mood disorders, effective January
24, 2007. Sucher requested an earlier effective date. He
argued that his 1970 claim for a “nervous condition” was
improperly denied without a medical examination. In the
alternative, he argued that his 1987 claim never became
final because the Board never addressed his untimely
appeal from the November 1999 RO decision. The RO
denied an earlier effective date, and Sucher appealed to
the Board.
    The Board concluded that Sucher’s 1970 claim for a
“nervous condition” was finally denied when he did not
appeal from the RO’s January 1971 decision denying
service connection after Sucher failed to report to a
scheduled examination. The Board further found that
even if Sucher’s 1987 claims for PTSD and schizophrenia
were not finally decided in 1999 (because the RO did not
specifically address PTSD or because the Board did not
address the untimely appeal), they were denied in the
March 2002 rating decision, which became final when
Sucher did not file a NOD. It therefore affirmed the
effective date of January 24, 2007. Sucher appealed to
the Veterans Court. His appeal apparently challenged
only the Board’s conclusions regarding his 1987 claims.
4                          STEVEN SUCHER   v. SHINSEKI



The Veterans Court affirmed. It concluded that the RO’s
March 2002 decision “terminated the pending status of
[Sucher’s] 1987 claim,” and that the decision became final
because Sucher did not file a NOD with respect to it.
Sucher, No. 11-1451, slip op. at 7–8 (Vet. App. July 9,
2012).
   Sucher appeals.     Our jurisdiction is pursuant to 38
U.S.C. § 7292.
                        DISCUSSION
    We review the Veterans Court’s legal determinations
de novo. Forshey v. Principi, 284 F.3d 1335, 1351 (Fed.
Cir. 2002) (en banc), superseded on other grounds by
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 402,
116 Stat. 2820, 2832; King v. Shinseki, 700 F.3d 1339,
1345 (Fed. Cir. 2012). Absent a constitutional issue,
however, this court may not “review[] challenges to factu-
al determinations or . . . to an application of law to fact.”
King, 700 F.3d at 1345–46.
    Sucher appears to argue that the Veterans Court
erred in affirming the VA’s denial of an earlier effective
date for his service-connected anxiety and mood disorders
because the RO’s denial of his 1987 claim for a psychiatric
condition never became final. Sucher does not appear to
assert that he filed an NOD with respect to the RO’s
March 14, 2002, decision denying service connection for a
psychiatric condition. Under 38 C.F.R. § 20.302(a), “a
claimant . . . must file a [NOD] with a determination by
the [RO] within one year from the date that the [RO]
mails notice of the determination to him or her. Other-
wise, that determination will become final.” 38 C.F.R.
§ 20.302(a).    The Veterans Court therefore correctly
determined that the RO’s March 14, 2002, decision be-
came final because Sucher did not file an NOD contesting
it. Sucher cites statements in the Veterans Court’s opin-
ion criticizing the RO’s long delay in processing his 1987
claim. However, the Veterans Court correctly explained
 STEVEN SUCHER   v. SHINSEKI                             5



that the RO’s eventual decision nevertheless became final
after Sucher did not file a NOD. See Sucher, No. 11-1451,
slip op. at 7–8 (Vet. App. July 9, 2012).
    Sucher also appears to imply that the VA may have
tampered with or mishandled documents pertinent to his
claims. However, Sucher does not appear to have raised
such a contention before the Veterans Court. Therefore,
the issue is not properly before this court. See Guillory v.
Shinseki, 669 F.3d 1314, 1319–20 (Fed. Cir. 2012).
    Finally, Sucher appears to assert that the Board’s
findings of fact were erroneous. However, as discussed
above, we may not review the Board’s factual determina-
tions. King, 700 F.3d at 1345–46. We have considered
Sucher’s other arguments and find them to be without
merit.
                         AFFIRMED
                               COSTS
   No costs.